     Case: 1:19-cv-05367 Document #: 39 Filed: 09/03/20 Page 1 of 1 PageID #:250

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Roor International BV, et al.
                                         Plaintiff,
v.                                                        Case No.: 1:19−cv−05367
                                                          Honorable Jorge L. Alonso
11th St. Discount Tobacco, et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, September 3, 2020:


        MINUTE entry before the Honorable Jorge L. Alonso:Telephonic status hearing
held. Telephonic motion hearing held. For the reasons stated on the record, Plaintiffs'
motion for entry of default judgment against Defendant [36] is granted. Plaintiffs are
directed to submit a proposed order not including costs to Judge Alonso's proposed order
email address. Civil case terminated. Notice mailed by judge's staff (lf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
